ORDER
The Disciplinary Review Board on October 27,1997, having filed with the Court its decision concluding that DENNIS M. SALERNO of JERSEY CITY, who was admitted to the bar of this State in 1971, should be reprimanded for violating Rule 1:21-6 and RPC 1.15(d) (failure to comply with attorney recordkeeping requirements), and good cause appearing;
*432It is ORDERED that DENNIS M. SALERNO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.